Citation Nr: 0213076	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to December 1945, and regular Philippine Army service from 
December 1945 to June 1946.  The veteran died in January 
1997.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the United States Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO has denied the 
appellant's claim of entitlement to Dependency and Indemnity 
Compensation (DIC) both on the basis of service connection 
for the cause of the veteran's death, and under the 
provisions of 38 U.S.C.A. § 1318, which provides DIC benefits 
for survivors of veterans who were rated totally disabled for 
at least ten years prior to death.

In November 2000, the Board remanded the case to the RO.  The 
Board instructed the RO to develop evidence relevant to the 
appellant's claim, and to prepare a statement of the case 
(SOC) on entitlement to DIC as two issues: entitlement based 
on service connection of the cause of the veteran's death, 
and entitlement under 38 C.F.R. § 1318.

In August 2001, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that two different VA 
regulations suggested inconsistent outcomes in cases 
involving hypothetical entitlement to DIC under 38 C.F.R. 
§ 1318, i.e., cases in which a veteran was not rated as 100 
percent disabled for ten years prior to death, but in which 
it was argued that the veteran should have had that rating.  
National Organization of Veterans Advocates, et. al. v. 
Principi, 260 F.3d 1365 (Fed. Cir. 2001).  The Federal 
Circuit indicated that VA should conduct rulemaking to 
correct or reconcile the inconsistency of the regulations, 
and that, until that rulemaking was completed, VA should hold 
and not adjudicate cases that involved hypothetical 
entitlement under 38 U.S.C.A. § 1318.  Id.

After taking actions to develop evidence relevant to the 
appellant's claim, the RO issued a June 2002 supplemental 
statement of the case (SSOC) on the issue of service 
connection for the cause of the veteran's death.  The RO 
indicated that they were not preparing an SOC or SSOC on the 
issue of entitlement to DIC under 38 U.S.C.A. § 1318, because 
of the stay on adjudicating such cases ordered by the Federal 
Circuit.  In this case, the veteran was not assigned a 100 
percent rating at any time.  Therefore, the claim for 
entitlement to DIC under 38 U.S.C.A. § 1318 in this case is 
one of hypothetical entitlement.  The temporary stay on the 
adjudication of certain 38 U.S.C.A. § 1318 claims, including 
the 38 U.S.C.A. § 1318 claim in this case, will remain in 
effect pending the completion of the directed rulemaking.

The Board finds that the claim for DIC based on service 
connection of the cause of the veteran's death is not 
inextricably intertwined with the 38 U.S.C.A. § 1318 claim.  
The RO has satisfactorily completed the actions requested on 
the Board's remand.  The Board will proceed with adjudication 
of the cause of death claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claim for service 
connection for the cause of the veteran's death.

2.  The veteran died in January 1997, of cardio-respiratory 
arrest due to far advanced pulmonary tuberculosis.

3.  The greater weight of the competent medical evidence is 
that it is not likely that the veteran's service-connected 
right knee wound residuals, including osteomyelitis, if 
present, are likely to have weakened the veteran and hastened 
his death.



CONCLUSION OF LAW

Residuals of the veteran's service-connected right knee 
gunshot wound did not cause, or contribute substantially or 
materially to causing, his death from a respiratory disorder.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim for service connection for the cause of the veteran's 
death.  The claims file contains records of medical treatment 
of the veteran and the veteran's death certificate.  While 
one physician who was asked for medical records indicated 
that he no longer had them, those records had already been 
received by VA and associated with the claims file.  The 
Board is satisfied that all available relevant records have 
been obtained.

The record also shows that the appellant has received the 
notice required by the new law and regulations.  VA provided 
the appellant and her representative with the rating 
decisions, a January 1999 statement of the case (SOC), and 
supplemental statements of the case (SSOCs) issued in July 
2000 and June 2002.  These document together relate the law 
and regulations that govern the appellant's claim for service 
connection for the cause of the veteran's death.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding that claim.  In letters 
dated in 2000 and 2001, the RO informed the appellant of what 
evidence was needed to support her claim, and which of the 
evidence she should obtain and submit.

II.  Service Connection for Cause of Death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  To establish service connection 
for the cause of a veteran's death, evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 C.F.R. § 3.312 (2001).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).

The veteran died in January 1997, at the age of 80.  The 
certificate of his death was signed by Guadencio T. Bustillo, 
M.D., who was a Municipal Health Officer.  Dr. Bustillo 
certified that the immediate cause of the veteran's death was 
cardio-respiratory arrest.  Dr. Bustillo listed as an 
antecedent cause pulmonary tuberculosis, far advanced.  The 
space on the form for underlying cause was left blank.  In 
the space for other significant conditions contributing to 
death, Dr. Bustillo listed osteomyelitis of the right knee.

The veteran was service-connected for disability residual to 
a gunshot wound of his right knee.  He sustained a through 
and through wound of that knee during service.  When the RO 
granted service connection for disability of the right knee, 
they assigned a 30 percent rating for moderately severe 
injury of muscle group XIV, although muscle group XIII was 
also involved.  Service connection and the 30 percent rating 
were made effective from the time of the veteran's separation 
from service.  The 30 percent rating continued in effect for 
the rest of the veteran's life.  Service connection was never 
established for any other disorder.

Medical examination and treatment records from the 1950s 
through 1980s reflect ongoing impairment of the veteran's 
right knee.  The medical records do not contain any finding 
of osteomyelitis or other infection in the right leg but do 
reflect complaints of chest pain and difficulty breathing, 
and findings of tuberculosis, from as early as 1959.  

The appellant essentially contends that the veteran's right 
knee disorder contributed to causing his death.  She asserts 
that the veteran developed active osteomyelitis in his right 
knee immediately prior to his death, and that the 
osteomyelitis contributed to causing his death.

The evidence establishes that in 1996 the veteran received 
extensive treatment for multilobar pneumonia.  In February 
1996, the veteran had an outpatient consultation for his 
respiratory disorder with Dr. Bustillo, the same physician 
who later signed the veteran's death certificate.  The 
veteran saw Dr. Bustillo again in November 1996, reporting 
pain in his right knee, with an intermittent low to moderate 
grade fever.  Dr. Bustillo's assessment was cellulitis of the 
right knee, rule out osteomyelitis.  Dr. Bustillo prescribed 
an antibiotic.

In October 1998, the appellant wrote that at some point the 
veteran's service-connected right knee disability residual to 
the gunshot wound had become aggravated, developing 
intractable pain.  She indicated that a doctor had diagnosed 
active osteomyelitis.  She asserted that the osteomyelitis 
had hastened the veteran's death.

The appellant submitted a joint affidavit, dated in March 
1999, from two persons who indicated that they were next door 
neighbors of the veteran and the appellant.  They wrote that 
they had been present when the veteran died, because the 
veteran's daughter had called for them.  They reported that 
they saw at that time that the gunshot wound on the veteran's 
right knee had become big and reddish.  They stated that they 
had encouraged him to go to the hospital, but that he had 
hesitated to do so because of the very severe pain in his 
knee.  They reported that he died after a few minutes, 
without having any doctor attend him at the time of his 
death.

The RO arranged for a field investigation to obtain 
additional information relevant to the appellant's claim.  In 
September 1999, the VA field investigator reported having 
interviewed Dr. Bustillo.  Dr. Bustillo indicated that he had 
not seen or conducted any test on the veteran's remains after 
his death.  He indicated that he had completed the 
information on the cause of the veteran's death on the death 
certificate based on the available records of medical 
treatment of the veteran.

Dr. Bustillo reported that the veteran's death had been 
caused mainly by pulmonary tuberculosis, which the veteran 
had had for a long time, and for which Dr. Bustillo had 
treated the veteran.  He indicated he had once treated the 
veteran for osteomyelitis, and that osteomyelitis had been a 
significant factor in producing the veteran's death.  On 
further questioning from the investigator, Dr. Bustillo 
indicated that he had not listed osteomyelitis as one of the 
possible direct causes of the veteran's death, because he was 
not sure whether osteomyelitis had truly contributed to the 
production of the veteran's death.  He stated that he had 
mentioned osteomyelitis on the death certificate because it 
was a significant condition that the veteran had had prior to 
his death.  He reported that only a laboratory examination 
could determine whether osteomyelitis had truly contributed 
to the veteran's death but in the case of the veteran, Dr. 
Bustillo had not seen the veteran or conducted any physical 
examination of the veteran's remains before signing the death 
certificate.  

There is no contention, and the evidence does not show, that 
any condition affecting the veteran's right leg was a 
principal cause of the veteran's death.  The appellant 
asserts that the veteran's service-connected right leg 
disorder contributed to causing or hastening the veteran's 
death.  For a service-connected disorder to be considered a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1) (2001).

Generally, a muscular or skeletal disorder that is of a 
quiescent or static nature, and that does not materially 
affect other vital bodily functions, would not be held to 
have contributed to a death primarily due to an unrelated 
disability.  38 C.F.R. § 3.3.12(c)(2) (2001).  Disorders that 
affect vital organs, as distinguished from those that affect 
muscular or skeletal functions, are to receive more careful 
consideration as possible contributory causes of death, with 
consideration as to whether the disorder produced 
debilitating effects and general impairment of health to an 
extent that rendered the person materially less capable of 
resisting the disease or injury that was the primary cause of 
death.  38 C.F.R. § 3.312(c)(3) (2001).  If a primary cause 
of death is so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, it may 
still be considered whether a service-connected condition 
materially accelerated death; but, such a finding would 
generally not be reasonable unless the contributing condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2001).

It is not clear from the evidence that the respiratory 
disorder that was the primary cause of the veteran's death 
was so overwhelming that death from that disorder was to be 
anticipated.  Nonetheless, the musculoskeletal nature of the 
veteran's right leg disability makes it more difficult to 
establish that disorder as a contributory cause of death than 
would a service-connected disorder which affected a vital 
organ.  It is not clear whether the veteran's right leg 
disability residual to the gunshot wound was quiescent or 
static.  The appellant asserts that the veteran had 
osteomyelitis in his right leg immediately prior to his 
death, and that the osteomyelitis weakened the veteran and 
hastened his death.  

The veteran sought treatment in November 1996 for right knee 
pain accompanied by fever, and Dr. Bustillo later concluded 
that the condition at that time had been osteomyelitis.  The 
veteran's neighbors testified that they saw enlargement and 
redness of the veteran's right knee immediately prior to his 
death.  No health professional saw the veteran at or soon 
after his death, however, and there is no medical evidence 
that the veteran had osteomyelitis at the time of his death.  
In addition, there is no clear medical statement as to 
whether any osteomyelitis of the right leg, if it existed at 
the time of death, was related to the residual effects of the 
service-connected wound.  

Most importantly, the medical evidence, including Dr. 
Bustillo's opinion, does not show a likelihood that 
osteomyelitis or any other disorder affecting the right leg 
weakened the veteran's health or resistance, and thereby 
hastened his death from the primary respiratory cause.  
Dr. Bustillo included osteomyelitis of the right knee on the 
veteran's death certificate as a contributing condition.  But 
when the VA investigator interviewed Dr. Bustillo, he 
clarified that he did not know whether the veteran had had 
osteomyelitis immediately prior to his death, and that he was 
not sure whether osteomyelitis had contributed to producing 
the veteran's death.

Indeed, that physician clearly stated that osteomyelitis 
could only be verified by a laboratory examination and, in 
this case, there was no such laboratory examination, or even 
a physical examination, by anyone with medical expertise, of 
the veteran immediately prior to his death.  

A link between the veteran's right knee disorder and his 
death need not be established with certainty.  However, based 
on the competent medical evidence on file, the greater weight 
of the evidence makes it clear that it is more likely than 
not that the service-connected right knee disability did not 
hastened or otherwise substantially contributed to causing 
the veteran's death.  The preponderance of the evidence is 
against the appellant's claim that the right knee disability 
caused or contributed to causing the veteran's death, and 
that claim is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

